Citation Nr: 1042803	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of the reduction (to 10 percent) and entitlement to 
a restoration of a 40 percent rating for a right (major) shoulder 
disability.  

2.  Propriety of the reduction (to 10 percent) and entitlement to 
a restoration of a 30 percent rating for a left (minor) shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1999 to December 2000.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2008 rating 
decision by the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO) that reduced the rating for the Veteran's 
right shoulder disability from 40 percent to 10 percent, and 
reduced the rating for his left shoulder disability from 30 
percent to 10 percent, effective December 1, 2008.  

The matters of entitlement to further restoration of the 
ratings for the right and left shoulder disabilities (to 
40 and 30 percent, respectively) are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his part 
is required.  


FINDINGS OF FACT

1.  A February 2002 rating decision granted service connection 
for right and left shoulder disabilities, rated 20 percent, each 
effective December 21, 2000.  

2.  A June 2004 rating decision increased the rating for the 
Veteran's right shoulder disability to 40 percent, and for his 
left shoulder disability to 30 percent, each effective May 11, 
2004.  

3.  On July 9, 2008, the RO notified the Veteran of a proposal to 
reduce the ratings for his right and left shoulder disabilities 
to 10 percent, each; and a September 2008 rating decision 
implemented the reductions, effective December 1, 2008.  

4.  At the time of the reductions in 2008, the Veteran's right 
and left shoulder disabilities had each been rated 20 percent for 
more than five years; the reduction was based on a single 
examination; and the overall evidence did not show sustained 
improvement to the extent that infrequent dislocation and 
guarding at the shoulder lever were not shown.  
CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's right (major) 
shoulder disability to 10 percent was not in accordance with 
governing regulatory criteria; restoration of (at least) a 20 
percent rating is warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes (Codes) 5200-
5203 (2010).  

2.  The reduction of the rating for the Veteran's left (minor) 
shoulder disability to 10 percent was not in accordance with 
governing regulatory criteria; restoration of (at least) a 20 
percent rating is warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105, 3.344, 4.71a, Codes 5200-5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Notice required for reductions of ratings is outlined in 
38 C.F.R. §§ 3.105(e) and  3.344.  The Veteran was advised of the 
proposed reductions in the ratings for his right and left 
shoulder disabilities by RO letter in July 2008 (with a copy of 
the rating decision proposing the reductions, and explaining the 
basis for the ratings, attached).  The rating decision explained 
the basis for the reduction, and the criteria for rating shoulder 
disabilities.  He was afforded ample opportunity to respond.  
When he was notified of the implementation of the reduction by 
the September 2008 rating decision on appeal, he also received 
notice of his appellate rights.  He has had ample opportunity to 
respond/supplement the record and he has not alleged that notice 
in this case was less than adequate.  

As will be explained in the remand below, the Board notes that 
the pertinent evidence in the current record is incomplete; 
evidence constructively of record is not associated with the 
claims file.  The partial restoration based on the current record 
is to afford the Veteran timely action on that portion of his 
appeal that the present record allows the Board to address.  He 
is not prejudiced by the action as there is no determination 
unfavorable to him at this time. 

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability.  Separate codes identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from diseases and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  

Disability of the shoulders/arms is rated under 38 C.F.R. 
§ 4.71a, Codes 5200-5203.  The Veteran's right upper extremity is 
his major extremity.  See 38 C.F.R. § 4.69 [a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes, and only one extremity is to be considered 
major].  

Under Code 5203 (for impairment of scapula or clavicle) (ratings 
for minor and major extremities are identical), a 10 percent 
rating is assigned for malunion or nonunion without loose 
movement.  A 20 percent rating requires nonunion with loose 
movement or dislocation.  The disability may also be rated on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a.  

Code 5202 provides for a 20 percent rating evaluation for 
infrequent episodes of recurrent dislocation at the 
scapulohumeral joint, and guarding of movement only at the 
shoulder level (for the minor or major extremity).  A higher (30 
percent rating) is warranted for frequent episodes of recurrent 
dislocation of the major extremity at the scapulohumeral joint, 
and guarding of all arm movements; a 20 percent evaluation is 
warranted for the minor extremity.  

Code 5200 provides for rating shoulder disability based on 
ankylosis.  

Normal range of motion of the shoulders is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; external 
rotation to 90 degrees; and internal rotation to 90 degrees.  
38 C.F.R. § 4.71a, Plate I.  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing the 
reduction or discontinuance will be prepared setting forth all 
material facts and reasons.  The beneficiary must be notified at 
his or her latest address of record of the contemplated action 
and furnished detailed reasons therefor.  The beneficiary must be 
given 60 days for the presentation of additional evidence to show 
that compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).  

38 C.F.R. § 3.344 provides that rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation.  It is essential that the entire record 
of examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  Examinations 
which are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement, will not be reduced on the basis of any one 
examination, except in those instances where all of the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, where material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).  

The above considerations apply to ratings which have continued 
for long periods at the same level (five years or more), and do 
not apply to disabilities which have not become stabilized and 
are likely to improve.  Therefore, reexaminations disclosing 
improvement will warrant a reduction in rating.  38 C.F.R. 
§ 3.344(c).  

The RO notified the Veteran of the contemplated reduction action 
by a rating decision issued in July 2008.  The September 2008 
reduction action on appeal was issued 60 days after the proposed 
action in July 2008, and the effective date of the reduction was 
December 2008, after the 60-day period had passed.  Thus, the 
Board finds that the RO satisfied the requirement of allowing at 
least a 60-day period to expire before assigning the effective 
date of reduction.  Nevertheless, the Board finds that based on 
the evidence of record the reduction was not proper.  A rating 
that has been in effect for five years or more may not be reduced 
on the basis of examinations less full and complete than those on 
which payment was authorized or continued.  38 C.F.R. § 3.344(a).  
The five-year period is calculated from the effective date of the 
rating to the effective date of the reduction.  Brown v. Brown, 5 
Vet. App. 413, 419 (1995).  The 20 percent ratings for the 
bilateral shoulder disabilities were in effect from December 
2000.  Accordingly, these ratings were in effect more than five 
years at the time of the reduction proposed (in July 2008), and 
the provisions of 38 C.F.R. § 3.344(a) apply.  In considering the 
propriety of a reduction, the Board must focus on the evidence 
available to the RO at the time the reduction was effectuated, 
although post-reduction medical evidence may be considered in the 
context of evaluating whether the disability had demonstrated 
actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-82 (1992).  In order for a rating reduction to be sustained, 
it must be shown by a preponderance of the evidence that the 
reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 
(2002).  

To determine whether sustained improvement of shoulder symptoms 
was shown, the Board has particularly considered VA medical 
examinations in May 2004 and June 2008, and relevant VA treatment 
records.  

Clearly improvement warranting a reduction in the ratings to 10 
percent was not shown by the May 2004 examination, as that 
examination was the basis for the increases in the ratings (to 40 
and 30 percent).  On May 2004 VA examination, the Veteran 
reported that his right shoulder was much more bothersome than 
his left shoulder.  He reported that he has worked several jobs, 
including in Inventory Control, but he was unable to stock heavy 
items.  He reported the left shoulder had not gone out completely 
in the past few months.  He indicated the right shoulder seems to 
slip out of place four or five times a day, and that it aches all 
of the time.  He reported he has learned to use his right arm 
fairly well by keeping his elbow against his body.  He 
occasionally used a right arm brace to keep the humerus against 
the chest wall, and indicated it seems to hold the shoulder in 
pretty well.  

On examination, range of motion of the left shoulder was to 90 
degrees for abduction, to 80 degrees of external rotation, and to 
90 degrees of internal rotation.  Range of motion of the right 
shoulder was to 80 degrees for abduction, to 80 degrees of 
external rotation, and to 60 degrees of internal rotation.  He 
tended to tighten up with both shoulders and restrict movement 
(perhaps out of concern of dislocation).  The examiner found 
there was some extra gliding movement in the right shoulder in a 
to and fro plane of movement.  There was no definitive weakness 
of the shoulders.  The diagnosis was recurrent dislocation of the 
right and left shoulders, more of a problem on the right 
shoulder.  The examiner opined that the Veteran's functional 
impairment was greater than the range of motion studies depict 
because of instability and because he can best function with the 
right shoulder with the arm at the side of his chest wall.  

The Veteran was next afforded a VA examination in June 2008.  
This is the examination on which the reductions were based.  The 
Veteran reported he was able to do his job as a manager, but had 
to be careful to avoid recurrent dislocations.  He reported 
continued dislocations of both shoulders, the right worse than 
the left, occurring at least once a day.  He denied taking any 
medications.  He also denied flare-ups or incoordination.  He 
reported some fatigue and loss of endurance in his right 
shoulder.  The examiner noted that a May 2005 right shoulder MRI 
revealed a partial tear of the supraspinatus tendon.  Range of 
motion of the left shoulder was to 150 degrees (with mild pain) 
for abduction, and to 90 degrees (with mild pain) for external 
and internal rotation.  Range of motion of the right shoulder was 
to 130 degrees (with pain) for abduction, to 80 degrees (with 
pain) for external rotation, and to 90 degrees (with pain) for 
internal rotation.  There was some tenderness along the 
acromioclavicular (AC) joint of the right shoulder, and he had a 
weak grip and poor resistance strength in the right arm.  With 
repetitive motion, there was no change in range of motion, 
coordination, fatigue, weakness, endurance or pain level of 
either shoulder.  The diagnoses were chronic dislocation of the 
right and left shoulder, and supraspinatus tear of the right 
shoulder.  

July 2008 VA treatment records note the Veteran's complaints of 
increased bilateral shoulder pain and include a diagnosis of 
recurrent dislocation of the shoulder joints.  

Looking at the evidence as a whole, the Board cannot find that 
the evidence at the time of the September 2008 rating decision 
showed material improvement in either shoulder disability 
reasonably certain to be maintained under the conditions of 
ordinary life and work to the degree that he no longer had 
infrequent episodes of dislocation with guarding at the shoulder 
level (in either shoulder).  In fact, dislocation recurring on a 
regular basis was noted.  As the reduction (to 10 percent) was 
also based on a single examination (contrary to regulatory 
guidelines), the reduction was improper, and restoration of a 20 
percent rating for each shoulder is warranted. 


ORDER

Restoration of (at least) a 20 percent rating for the Veteran's 
right shoulder disability is granted, subject to the regulations 
governing payment of monetary awards.  

Restoration of (at least) a 20 percent rating for left shoulder 
disability is granted, subject to the regulations governing 
payment of monetary awards.


REMAND

Regarding further restoration of shoulder ratings (to 40 percent, 
right, and 30 percent, left) it is noteworthy that the provisions 
of 38 C.F.R. § 3.344 do not apply, as ratings above 20 percent 
were not in effect for 5 years.  Therefore, the reduction can be 
made based on a single examination showing sustained improvement.  
[Notably, the 40 and 30 percent ratings were assigned under Code 
5200; examination did not show ankylosis.] 

On June 2008 VA examination, the examiner referred to a May 2005 
MRI that showed a supraspinatus tear.  Neither the MRI report, 
nor the report of the clinic visit that generated the MRI is 
associated with the record.  Such records (and any records of VA 
treatment for shoulder disability since July 2008 which also are 
constructively of record), are pertinent evidence, and must be 
secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all sources of treatment and/or evaluation he 
has received for his bilateral shoulder 
disabilities (since May 2004), and to provide 
any releases needed to secure records of any 
such private evaluation and/or treatment, 
specifically including the reports of the May 
2005 right shoulder MRI (and the clinic visit 
that generated the MRI)..  The RO should 
secure copies of the complete records of 
treatment and evaluation from all sources the 
Veteran identifies.  If any provider does not 
respond, the Veteran should be so advised, 
and reminded that ultimately it is his 
responsibility to ensure that any private 
records are secured.  Regardless, the RO 
should also secure for association with the 
claims file updated (to the present) copies 
of the complete clinical records of all VA 
treatment and evaluation the Veteran has 
received for his bilateral shoulder 
disability since July 2008.  

2.  The RO should then arrange for the 
Veteran to be examined by an orthopedist to 
ascertain the current severity of his 
service-connected bilateral shoulder 
disabilities.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  All indicated studies, 
specifically including ranges of motion, 
should be completed.  The examiner should 
determine whether there is additional loss of 
function due to pain, on use, or during 
flare-ups (if any), and, if feasible, express 
the additional impairment of function in 
terms of additional degree of limitation of 
motion.  The examiner is also asked to opine 
whether the reported recurrent bilateral 
shoulder dislocations are supported by the 
clinical findings, and whether either 
shoulder disability rises to the level of 
ankylosis.  The examiner should explain the 
rationale for all opinions.  

3.  The RO should then readjudicate the 
matters of entitlement to further restoration 
in the ratings for the Veteran's right and 
left shoulder disabilities (to 40 and 30 
percent, respectively).  The RO should 
consider all applicable criteria.  If either 
claim remains denied, the RO should issue an 
appropriate supplemental statement of the 
case (explaining the bases for all 
determinations in detail), and afford the 
Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


